HAWKINS, J.
Appeal is from a conviction for manslaughter; punishment being two years in the penitentiary. The record is before us without any statement of facts. Exception wás reserved to the refusal of a number of special charges which were requested. Without having before us the evidence developed upon the trial, it is impossible for us to know whether the charges were appropriate, and therefore we are not in a position to determine whether the refusal of them was error. The charge given covers in some particulars those which were requested. The record before us shows no error, and the judgment is affirmed.